[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                       MARCH 26, 2012
                                            No. 11-11209
                                                                         JOHN LEY
                                      ________________________
                                                                          CLERK

                               D.C. Docket Nos. 1:00-md-01334-FAM,
                                       1:10-cv-22403-FAM

DERRICK E. ANTELL, M.D.,
ALAN B. SCHORR, M.D.,
FRANK G. TONREY, M.D.,
CARMEN KAVALI, M.D.,
AMERICAN MEDICAL ASSOCIATION,
MEDICAL SOCIETY OF THE STATE OF NEW YORK,
CONNECTICUT STATE MEDICAL SOCIETY,
TEXAS MEDICAL ASSOCIATION,
NORTH CAROLINA MEDICAL SOCIETY,
TENNESSEE MEDICAL ASSOCIATION,
MEDICAL ASSOCIATION OF GEORGIA,
CALIFORNIA MEDICAL ASSOCIATION,
FLORIDA MEDICAL ASSOCIATION,
WASHINGTON STATE MEDICAL SOCIETY,
MEDICAL SOCIETY OF NEW JERSEY,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

                                             versus

AETNA INC.,
AETNA U.S. HEALTHCARE,
AETNA HEALTH INC., PA, CORP.,
AETNA HEALTH MANAGEMENT, LLC,
AETNA LIFE INSURANCE COMPANY, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                      ________________________

                                            No. 11-11211
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket Nos. 1:00-md-01334-FAM,
                                      1:10-cv-22373-FAM

STEPHEN HENRY,
JAMES SCHWENDIG,
CARMEN KAVALI,
AMERICAN MEDICAL ASSOCIATION,
CALIFORNIA MEDICAL ASSOCIATION,
MEDICAL ASSOCIATION OF GEORGIA,
CONNECTICUT STATE MEDICAL SOCIETY,
NORTH CAROLINA MEDICAL SOCIETY,
                                                                   Plaintiffs-Appellants,
                                                versus
WELLPOINT, INC.,
                                                                    Defendant-Appellee.
                                      ________________________

                           Appeals from the United States District Court
                               for the Southern District of Florida
                                  ________________________
                                        (March 26, 2012)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Appellants are plaintiffs in lawsuits filed in California and New Jersey


                                                 2
attacking the rates used to pay assigned claims for healthcare benefits. In response

to these suits, appellees sought relief in the District Court for the Southern District

of Florida, the court that had handled the settlement in In Re Managed Care Litig.,

MDL No.1334. The district court in Florida found that the California and New

Jersey suits violated its injunction and ordered that they be withdrawn. That order

was appealed to us. On April 21, 2010, we dismissed the appeal for lack of

jurisdiction. See Ex. A attached. We stated that the order was not final because

there had been no imposition of sanctions for violating the order. Id.

      Rather than completing the procedure for testing injunctions (a finding of

contempt with the imposition of sanctions), appellants filed these declaratory

judgment actions seeking a declaration that their suits in California and New Jersey

were not covered by the injunction entered in MDL 1334. The district court

dismissed the suits and stated that it had already determined that the suits in

question were covered by the earlier injunction. Now, the California and New

Jersey plaintiffs appeal that dismissal.

      We review such dismissal for abuse of discretion. Wilton v. Seven Falls

Co., 515 U.S. 277, 289-90 (1995); Ameritas Variable Life Ins. Co. v. Roach, 411

F.3d 1328, 1330 (11th Cir. 2005); Manuel v. Convergys Corp., 430 F.3d 1132,

1134-35 (11th Cir. 2005). Clearly, there is none. A declaratory judgment action is


                                           3
no substitute for following the established procedure for testing injunctions, to wit:

contempt and sanctions.

      AFFIRMED.




                                          4